                  Case 2:21-mj-30101-DUTY ECF No. 1, PageID.1
                                               AUSA:              Filed 03/01/21 Telephone:
                                                       Caitlin Casey               Page 1 of   7 226-9100
                                                                                            (313)
AO 91 (Rev. ) Criminal Complaint                 Special Agent:    Candace Booth                 Telephone: (734) 887-0060

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                                Case: 2:21−mj−30101
   v.                                                                   Assigned To : Unassigned
James Edward Johnson                                                    Assign. Date : 3/1/2021
                                                                        CMP: USA v JAMES JOHNSON (MAW)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              February 20, 2021               in the county of          Washtenaw         in the
        Eastern           District of      Michigan       , the defendant(s) violated:
         Code Section                                                    Offense Description
18 USC § 922(g)(1)                                    Felon in possession of a firearm
18 USC § 922(k)                                       Possession of a firearm with an altered or obliterated serial number




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                 Candace A. Booth, Special Agent (ATF)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:    March 1, 2021                                                                       Judge’s signature

City and state: Detroit, Michigan                                       Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                           Printed name and title
    Case 2:21-mj-30101-DUTY ECF No. 1, PageID.2 Filed 03/01/21 Page 2 of 7




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Candace A. Booth, being first duly sworn, hereby depose and state as

follows:

                               I. INTRODUCTION

      1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (ATF), currently assigned to the Ann Arbor, Michigan, Field Office.

I have been an ATF Special Agent since 2009. I have had extensive training at the

Federal Law Enforcement Training Center in the Criminal Investigator Training

Program and ATF Special Agent Basic Training. Before working for the ATF, I was

a US Border Patrol Agent. I have participated in numerous state and federal

investigations including narcotics trafficking, illegal firearms possession, firearms

trafficking, shooting investigations, as well as other types of criminal investigations.

Because of my involvement in these and other investigations, I have sworn to a

number of federal search and arrest warrants.

      2.     This affidavit is in support of a complaint and arrest warrant for James

Edward JOHNSON (DOB **/**/1988). Because this affidavit is being submitted for

the limited purpose of establishing probable cause, I have not included each and

every fact known to me concerning this investigation.




                                          1
    Case 2:21-mj-30101-DUTY ECF No. 1, PageID.3 Filed 03/01/21 Page 3 of 7




      3.     ATF is currently conducting a criminal investigation concerning James

Edward JOHNSON for violations of 18 U.S.C. § 922(g)(1) (possession of a firearm

by a convicted felon), and 18 U.S.C. § 922(k) (possession of a firearm with altered

or obliterated serial number).

      4.     The facts in this affidavit are based on my personal knowledge and

observations, my review of law enforcement reports, communications with others

who have personal knowledge of the events and circumstances described in this

affidavit, and information gained through my training and experience.

                    II. SUMMARY OF INVESTIGATION

      5.     On February 20, 2021, Washtenaw County Sheriff Office (WCSO)

Deputy Phillips was assigned to road patrol in Superior Township, Michigan.

Deputy Phillips was in a fully marked patrol vehicle, wearing a department-approved

Class B uniform which clearly identified him as the police.

      6.     On February 20, 2021, Deputy Phillips observed a white Chevrolet

Cruze traveling above the posted speed limit southbound on MacArthur Blvd just

south of Heather Road. When Deputy Phillips turned his patrol vehicle around to

catch up to the Chevrolet Cruze, the vehicle appeared to accelerate and quickly

turned east onto Stamford Road toward the Sycamore Meadows Apartment

Complex.




                                        2
    Case 2:21-mj-30101-DUTY ECF No. 1, PageID.4 Filed 03/01/21 Page 4 of 7




      7.     Deputy Phillips continued to pursue the vehicle and activated his

overhead lights. Upon approach, Deputy Phillips observed the driver, later identified

as JOHNSON, exit the vehicle and run toward a residence located at 1*** Stamford

Court. Deputy Phillips exited his police vehicle, loudly announced himself as a

Sheriff’s Deputy, and instructed JOHNSON to walk toward him. Ignoring Deputy

Phillips’ commands, JOHNSON turned and ran northbound from 1*** Stamford

Court to the north side of the parking lot.

      8.     There, JOHNSON ran around the first set of apartment buildings within

the complex and turned southbound, running back to the white Chevrolet Cruze.

When JOHNSON returned to the area of the Chevrolet Cruze, Deputy Phillips

observed JOHNSON toss a black bag toward the driver’s side of the car where a

black female was standing outside. Deputy Phillips advised the female not to touch

the bag as he continued past her, chasing JOHNSON.

      9.     Deputy Phillips continued to give loud verbal commands to stop, but

JOHNSON continued to ignore the officer’s commands. When two additional

marked police patrol vehicles arrived to assist, JOHNSON stopped running and was

subsequently placed in custody.

      10.    WCSO Deputies searched the area outside the Chevrolet Cruze and

discovered that the female passenger and black bag that JOHNSON had tossed

during his flight were gone. However, outside the vehicle, beneath the front driver’s


                                          3
   Case 2:21-mj-30101-DUTY ECF No. 1, PageID.5 Filed 03/01/21 Page 5 of 7




side wheel, WCSO Deputies observed and recovered a black handgun, identified as

a Walther .22 caliber pistol. The serial number had been obliterated. The firearm

was loaded with a full pistol magazine, and there was a bullet in the chamber.

      11.    WCSO Deputies obtained and reviewed surveillance video from

Sycamore Meadows Apartment Complex which captured the incident. I also

obtained and reviewed the surveillance video, body worn camera, and squad car

video, capturing this incident.

      12.    Upon review of the video, I observed a white sedan entering the

complex and parking near 1*** Stamford Court. The suspect can be seen exiting

the driver side of the vehicle as Deputy Phillips arrived with his activated emergency

lights. The suspect attempted to enter the residence at 1*** Stamford Court but fled

as Deputy Phillips began to pursue him. The video captures the suspect run toward

a building in the apartment complex as Deputy Phillips follows. While Deputy

Phillips was chasing the suspect, a female passenger exited the vehicle and went to

the driver’s side of the vehicle. At this point, Deputy Phillips and the suspect

returned to the area near the vehicle, and the suspect can be seen tossing a dark item

(which Deputy Phillips identified as a black bag) toward the female passenger. As

the suspect continued to run with Deputy Phillips in pursuit, the female passenger is

captured picking up the black bag and entering the residence of 1*** Stamford Court

with the bag.


                                         4
   Case 2:21-mj-30101-DUTY ECF No. 1, PageID.6 Filed 03/01/21 Page 6 of 7




      13.   WCSO Deputies made contact with the female passenger at 1***

Stamford Court. Contact was made with the female passenger within 30 minutes of

her entering the residence and after deputies had reviewed the surveillance footage

which revealed she had retrieving the bag thrown during JOHNSON’s flight. The

deputies inquired about the location of the black bag, and female passenger

eventually provided the black bag to Deputy Gombos. Inside the bag, officers

located a loaded Taurus, model PT145, .45 caliber pistol and ammunition. The

female passenger denied knowledge of the weapon.

      14.   During this investigation, I conducted a criminal history check of James

Edward JOHNSON. This data showed that JOHNSON had been convicted, and

knew he had been convicted, in the state of Michigan, of the following felony

offenses:

            a.     2008- Felony Weapons- CCW
            b.     2010- Felony Police Officer-Assault/Resist/Obstruct
            c.     2011- Felony Weapons-Felony Firearms
            d.     2011- Felony Unarmed Robbery
            e.     2020- Felony Controlled Substance- Possess
            f.     2020- Felony Weapons- Firearm Possession by a Felon

      15.   I spoke with ATF Special Agent (SA) Michael Bolf who is a Firearms

Interstate Nexus expert. SA Bolf stated that from the information I provided him,

and based on his training and experience, the above described firearms were


                                        5
   Case 2:21-mj-30101-DUTY ECF No. 1, PageID.7 Filed 03/01/21 Page 7 of 7




manufactured outside the state of Michigan, and therefore traveled in or affected

interstate or foreign commerce. The firearms are “firearms” as defined in 18 U.S.C.

§ 921.

                               III.   CONCLUSION

         16.   Based upon the above information, probable cause exists that James

Edward JOHNSON, on February 20, 2021, committed the offenses of felon in

possession of a firearm and possession of a firearm with an altered or obliterated

serial number in violations of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 922(k)

respectively. This violation occurred in the Eastern District of Michigan.

                                             Respectfully submitted,



                                             Candace A. Booth, Special Agent
                                             Bureau of Alcohol, Tobacco,
                                             Firearms and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means.



Hon. Elizabeth A. Stafford
United States Magistrate Judge

Dated:     March 1, 2021




                                         6
